NUMBER 13-21-00001-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


                         IN RE DERUITER RANCH, LLC


                       On Petition for Writ of Mandamus.


                                      ORDER
    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      On January 4, 2021, relator DeRuiter Ranch, LLC (DeRuiter) filed a petition for writ

of mandamus through which it asserts that the trial court abused its discretion in

preventing DeRuiter from obtaining discovery pertaining to “public use” in a statutory

condemnation proceeding. See TEX. UTIL. CODE ANN. § 181.004 (“A gas or electric

corporation has the right and power to enter on, condemn, and appropriate the land, right-

of-way, easement, or other property of any person or corporation.”); TEX. CONST. art. I,

§17(a) (“No person's property shall be taken, damaged, or destroyed for or applied to

public use without adequate compensation being made . . . .”).
       The Court requests that the real party in interest, Permian Highway Pipeline LLC,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
6th day of January, 2021.




                                                 2